Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-19 is the inclusion therein of the limitations of the controller is configured to execute: a first data generation process for generating a first data, the first data being used for forming a first image, the first data indicating a first-kind preceding dot area and a second-kind preceding dot area, the first-kind preceding dot area being an area in which the first-kind liquid droplets are to be discharged, the second-kind preceding dot area being an area in which the second-kind liquid droplets are to be discharged; a second data generation process for generating a second data, the second data being used for forming a second image, the second data indicating a first-kind succeeding dot area and a second-kind succeeding dot area, the first-kind succeeding dot area being an area in which the first-kind liquid droplets are to be discharged, the second- kind succeeding dot area being an area in which the second-kind liquid droplets are to be discharged; and a forming process for forming dots by controlling the head unit, the moving device, and the conveyor based on the first data and the second data to discharge liquid droplets on the recording medium, the first-kind preceding dot area includes a first-kind overlap range, the first-kind overlap range overlapping with the first-kind succeeding dot area, and the second-kind preceding dot area includes a second-kind overlap range, the second-kind overlap range overlapping with the second-kind succeeding dot area. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 10,870,293 to Mimoto et al. is considered to be the closest prior art which discloses an image recording apparatus records an specific image over a boundary between a first dot formation .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853